department of the treasury internal_revenue_service washington d c jul 0s bf ur f te e tax_exempt_and_government_entities_division u i l krekrkekererekreerekeek rerreeekkrereererere hekkekrereereeeeerere rukkekrkrerreererereere legend taxpayer a token taxpayer b rier eects rrrecir ira x rr errs se crcrcirrcrr amount d - krkkrkkererererreree company b henn adedddnneeiion account f bank j j ntnddeieeiniek re okiik individual m ch ndinbkinek account g ed ndddeeick company k j hiddendiddicenekicek haekkerekerakkerereereererke this is in response to a request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative for a letter_ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ dear peer errr tener rr reer the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a a retired individual maintained an individual_retirement_arrangement ira x with company b in taxpayer a states that he and taxpayer b his spouse purchased a new residence prior to the sale of their former home prior to purchasing his new residence taxpayer a states that he met with individual m his investment_advisor at company b to discuss borrowing money from ira x to use towards the purchase taxpayer a states that he was informed by individual m that he could withdraw money from ira x without tax consequences as long as he redeposited the money by the end of the year an account statement submitted by taxpayer a shows that a distribution in the amount of amount d was made from ira x on date documentation submitted by taxpayer a also shows that amount d was deposited into account f on date account f is a joint checking account maintained by taxpayer a and taxpayer b at bank j taxpayer a and taxpayer b purchased their new residence on date and applied amount d towards the purchase of that property taxpayer a states that on or about date he asked individual m about paying interest on the amount he withdrew from ira x and was informed by individual m that he misinformed him with respect to an individual being allowed to borrow money from an ira and also the time period in which funds could be redeposited into an ira without adverse tax consequences individual m has represented that he told taxpayer a that he could withdraw money from ira x and redeposit it within days based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x documentation submitted by taxpayer a shows that his former residence sold on date and the proceeds from this sale were deposited into account f taxpayer a subsequently transferred some of the proceeds to account g a non-tax deferred investment account he maintains with company k taxpayer a states that he was given the wrong information by individual m and because of this he should be allowed to redeposit amount d into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers peenenunurenenesenes so sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from and ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case indicates that a distribution in the amount of amount d was made from ira x on date and deposited into taxpayer a’s checking account the next day documentation submitted by taxpayer a also shows that he and taxpayer b purchased their new residence on date and that amount d was applied towards the purchase of nitniennenenneniies that residence amount d from ira x ended on or about date the 60-day rollover period with respect to the distribution of based on documentation submitted with this case taxpayer a did not have the funds to put back into ira x or another ira when the 60-day rollover period expired date nor by the time period provided by individual m days from the date of the distribution since he did not sell his former residence until date as date which is subsequent to both the 60-day rollover period and the time period provided by individual m taxpayer a withdrew money from ira x and used it to purchase a new home which he purchased prior to the sale of his former home taxpayer a is not a first time home buyer and the extended rollover period under code sec_72 does not apply to taxpayer a even if the amount withdrawn was within the dollar limits under code sec_72 taxpayer a’s use of amount d as part of the money needed to purchase his new residence constituted using amount d as a short term_loan the committee reports describing the legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible retirement plans including iras using a distribution from an ira as a short term_loan is not consistent with the intent of congress to allow portability between eligible retirement plans since amount d was used for purposes other than a rollover as described in code sec_408 the request to waive the 60-day rollover requirement with respect to amount d is denied under the circumstances presented in this case the failure to waive the 60-day rollover requirement would not be against equity or good conscience therefore with respect to your ruling_request we conclude that pursuant to code sec_408 the service declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x and that amount d will not be considered a valid rollover_contribution under code sec_408 because of the 60-day requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative ceeenenenineenenenes if you have any questions concerning this letter please contact ererrrrkrrerrrrererererrerere set ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
